Citation Nr: 1042156	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has been 
received.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1993 to September 
1997. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.
The Board notes that, while the RO originally characterized the 
issue as one to reopen a claim for service connection for 
depression, the record reflects other psychiatric diagnoses.  
Given that, and because the RO has actually considered the 
current claim as encompassing the Veteran's previously denied 
claim for service connection for anxiety disorder, the Board has 
recharacterized the Veteran's claim to encompass any acquired 
psychiatric disorder, as reflected on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the November 2008 statement of the case (SOC), the RO 
addressed the claim for service connection for depression on the 
merits.  However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claim for service connection.  That matter 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001).  As the Board must 
first decide whether new and material evidence to reopen the 
claim has been received-and, in view of the Board's favorable 
decision on the request to reopen-the Board has characterized 
this appeal as encompassing the two matters set forth on the 
title page.  

In his notice of disagreement (NOD), the Veteran requested a 
hearing before a decision review officer (DRO) at the RO.  An 
August 2008 letter informed the Veteran that his hearing was 
scheduled in October 2008.  Although the hearing notification was 
not returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has not 
requested rescheduling of the hearing.  As such, his DRO hearing 
request is deemed withdrawn.  

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A July 2010 letter informed him 
that his hearing was scheduled for September 2010.  However, in a 
September 2010 correspondence from the Veteran's representative, 
the Veteran cancelled his Travel Board hearing request.  

The Board's decision addressing the request to reopen the claim 
for service connection for an acquired psychiatric disorder is 
set forth below.  The claim for an acquired psychiatric disorder, 
on the merits, is addressed in the remand following the order; 
that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the Jackson, 
Alabama, RO denied service connection for anxiety disorder.

2.  Evidence associated with the claims file since the March 1998 
denial is not cumulative and redundant of evidence of record at 
the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision in which the RO denied service 
connection for anxiety disorder is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for 
an acquired psychiatric disorder, received since the RO's March 
1998 denial, is new and material, the criteria for reopening the 
claim for service connection for an acquired psychiatric disorder 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a 
determination requires a finding of current disability that is 
related to an injury or disease in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the Jackson, Alabama, RO denied the Veteran's 
claim for service connection for anxiety disorder in March 1998.  
The evidence of record at the time consisted of the Veteran's 
service treatment records and a report of a November 1997 VA 
examination.  The VA examiner diagnosed the Veteran with anxiety 
disorder.  The Veteran's service treatment records included a 
health risk appraisal profile from June 1993 that noted his 
complaints of repeated or prolonged depression.  The basis for 
the RO's denial of service connection was that the evidence did 
not show that the Veteran's diagnosed psychiatric disorder, was 
incurred in or aggravated by his military service.

Although notified of the RO's March 1998 denial in a letter dated 
later that month, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200.  The RO's March 1998 decision is therefore final 
as to the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in June 
2007.  Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's March 1998 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 1998 
includes VA outpatient clinic records reflecting mental health 
evaluation, treatment, and diagnoses for various acquired 
psychiatric disorders, including depression, mood disorder, 
anxiety disorder, and probable cyclothymic disorder.  One such 
report, dated in December 2007, reflects the Veteran's reports of 
anxiety symptoms since service.
   
The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder.  Indeed, at the time of the March 
1998 rating decision, there was evidence of a current disability 
but no showing that such was related to service.  The Veteran's 
statements as to continuity added to the record since March 1998 
suggest such causal relationship.

The Board finds that the foregoing evidence is "new" in that it 
was not before agency decisionmakers at the time of the March 
1998 final decision of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it suggests a 
connection between the Veteran's acquired psychiatric disorder 
and service (an unestablished fact necessary to substantiate the 
claim), and, when considered along with Veteran's service 
treatment records, provides a reasonable basis for allowance of 
the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for an acquired 
psychiatric disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been received, the request to 
reopen the claim of service connection for an acquired 
psychiatric disorder is granted, to this limited extent.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for an acquired 
psychiatric disorder, on the merits, is necessary.

As noted above, the June 1993 health risk appraisal within the 
Veteran's service treatment records reflects that he sometimes 
experienced periods of repeated or prolonged depression during 
service.  Additionally, VA outpatient clinic records indicate 
that the Veteran has current depression and mood disorder.

While the cited evidence provided a basis for reopening the 
previously denied claim, the evidence is insufficient to decide 
the claim for service connection for an acquired psychiatric 
disorder on the merits.  As there is currently no medical opinion 
addressing a nexus between the Veteran's current acquired 
psychiatric disorder and his service, the Board finds that 
medical examination and opinion are needed to resolve the claim, 
on the merits.  See McLendon, 20 Vet. App. at 83.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the record indicates that the Veteran is 
continuing to receive treatment for his acquired psychiatric 
disorder from the VA outpatient clinic in Orlando, Florida.  The 
record currently includes VA outpatient clinic records from July 
2007 through May 2008, and from January 2009.  Outstanding VA 
outpatient clinic records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding mental health 
treatment records from the VA outpatient 
clinic in Orlando, Florida, and associate 
then with the claims folder.

2.  After all records and/or responses 
received have been associated with the claims 
file, the RO should arrange for the Veteran 
to undergo VA examination, by a psychologist 
or psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the psychologist or 
psychiatrist designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current psychiatric disability(ies).  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is related to service.  
In rendering the requested opinion, the 
physician should specifically consider the 
service treatment records (in particular the 
June 1993 health risk appraisal form noting 
depression during service), VA outpatient 
clinic records, and all other post-service 
treatment records, as well as the Veteran's 
contentions.  

If a diagnosis of PTSD is deemed appropriate, 
the examiner must identify the specific 
stressor(s) underlying the diagnosis.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative. 

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder, on the 
merits, in light of pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


